[Cite as State v. Bates, 2022-Ohio-4688.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                HARDIN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 6-22-10

        v.

CLINTON WADE BATES,                                        OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Hardin County Common Pleas Court
                            Trial Court No. CRI 2020205

                                       Judgment Affirmed

                           Date of Decision: December 27, 2022




APPEARANCES:

        Emily P. Beckley for Appellant

        McKenzie J. Klingler for Appellee
Case No. 6-22-10


ZIMMERMAN, P.J.

       {¶1} Defendant-appellant, Clinton Wade Bates (“Bates”), appeals the July 6,

2022 judgment of the Hardin County Court of Common Pleas revoking his

community control and imposing a reserved-prison term. For the reasons that

follow, we affirm.

       {¶2} On January 16, 2020, the Hardin County Grand Jury indicted Bates on

six counts: Count One of aggravated possession of drugs in violation of R.C.

2925.11(A), (C)(1)(a), a fifth-degree felony; Count Two of possessing drug abuse

instruments in violation of R.C. 2925.12(A), a second-degree misdemeanor; and

Counts Three, Four, Five, and Six of use or possession of drug paraphernalia in

violation of R.C. 2925.141(C)(1), (F)(1), fourth-degree misdemeanors.       Bates

appeared for arraignment on January 29, 2020 and entered pleas of not guilty.

       {¶3} On March 19, 2020, Bates withdrew his pleas of not guilty and entered

a plea of guilty, under a negotiated-plea agreement, to Count One. In exchange for

his change of plea, the State agreed to dismiss Counts Two, Three, Four, Five, and

Six, and agreed to a joint-sentencing recommendation. Thereafter, the trial court

accepted Bates’s guilty plea, found him guilty, and ordered a presentence

investigation.

       {¶4} On December 23, 2020, the trial court sentenced Bates (based on the

joint-sentencing recommendation of the parties) to five years of community control


                                       -2-
Case No. 6-22-10


with a reserved 12-month prison term. Bates did not directly appeal his conviction

or sentence.

       {¶5} On June 8, 2021, the State filed a motion requesting that the trial court

revoke Bates’s community control. On July 5, 2022, Bates waived his right to a

probable-cause hearing on the State’s motion. As a result, the case proceeded to the

final-revocation hearing during which the trial court concluded that Bates violated

the terms and conditions of his community control after he “admitted that he

violated the terms of his supervision as alleged in the motion.” (Doc. No. 47). That

same day, the trial court revoked Bates’s community control, and imposed the

reserved 12-month prison term.

       {¶6} Bates filed his notice of appeal on July 15, 2022, and raises one

assignment of error for our review.

                               Assignment of Error

       Appellant’s Sentence Was Not Supported By Sufficient Evidence.

       {¶7} In his sole assignment of error, Bates challenges the prison sentence

imposed by the trial court. Specifically, Bates argues that the trial court “did not

properly consider the applicable statues in felony sentencing and that the maximum

sentence was not necessary under the felony sentencing statutes.” (Appellant’s

Brief at 8).




                                         -3-
Case No. 6-22-10


                                 Standard of Review

       {¶8} R.C. 2953.08 provides specific grounds for a defendant to appeal a

felony sentence. State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, ¶ 10.

Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence “only if it

determines by clear and convincing evidence that the record does not support the

trial court’s findings under relevant statutes or that the sentence is otherwise

contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, ¶ 1. Clear

and convincing evidence is that “‘which will produce in the mind of the trier of facts

a firm belief or conviction as to the facts sought to be established.’” Id. at ¶ 22,

quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the syllabus.

       {¶9} However, under R.C. 2953.08(D)(1), “[a] sentence imposed upon a

defendant is not subject to review under this section if the sentence is authorized by

law, has been recommended jointly by the defendant and the prosecution in the case,

and is imposed by a sentencing judge.” “[A] sentence is ‘authorized by law’ and is

not appealable within the meaning of R.C. 2953.08(D)(1) only if it comports with

all sentencing provisions.” Underwood at ¶ 20. “[W]hen a sentence fails to include

a mandatory provision, it may be appealed because such a sentence is ‘contrary to

law’ and is also not ‘authorized by law.’” Id. at ¶ 21.




                                         -4-
Case No. 6-22-10


                                       Analysis

       {¶10} “It is well-established that the statutes governing felony sentencing no

longer require the trial court to make certain findings before imposing a maximum

sentence.” State v. Maggette, 3d Dist. Seneca No. 13-16-06, 2016-Ohio-5554, ¶ 29,

citing State v. Dixon, 2d Dist. Clark No. 2015-CA-67, 2016-Ohio-2882, ¶ 14

(“Unlike consecutive sentences, the trial court was not required to make any

particular ‘findings’ to justify maximum prison sentences.”) and State v. Hinton, 8th

Dist. Cuyahoga No. 102710, 2015-Ohio-4907, ¶ 9 (“The law no longer requires the

trial court to make certain findings before imposing a maximum sentence.”).

Rather, “‘trial courts have full discretion to impose any sentence within the statutory

range.’”   State v. Smith, 3d Dist. Seneca No. 13-15-17, 2015-Ohio-4225, ¶ 10,

quoting State v. Noble, 3d Dist. Logan No. 8-14-06, 2014-Ohio-5485, ¶ 9, citing

State v. Saldana, 3d Dist. Putnam No. 12-12-09, 2013-Ohio-1122, ¶ 20.

       {¶11} In this case, as a fifth-degree felony, aggravated possession of drugs

carries a non-mandatory, definite sanction of six-months to twelve-months

imprisonment. R.C. 2925.11(A), (C)(1)(a), 2929.14(A)(5). “[A] sentence imposed

within the statutory range is ‘presumptively valid’ if the [trial] court considered

applicable sentencing factors.” Maggette at ¶ 31, quoting State v. Collier, 8th Dist.

Cuyahoga No. 95572, 2011-Ohio-2791, ¶ 15. Because the trial court sentenced




                                          -5-
Case No. 6-22-10


Bates to a 12 months in prison as to his aggravated-possession-of-drugs conviction,

the trial court’s sentence falls within the statutory range.

       {¶12} R.C. 2929.11 provides, in in pertinent part, that the

       overriding purposes of felony sentencing are to protect the public
       from future crime by the offender and others, to punish the offender,
       and to promote the effective rehabilitation of the offender using the
       minimum sanctions that the court determines accomplish those
       purposes without imposing an unnecessary burden on state or local
       government resources.

R.C. 2929.11(A). “In advancing these purposes, sentencing courts are instructed to

‘consider the need for incapacitating the offender, deterring the offender and others

from future crime, rehabilitating the offender, and making restitution to the victim

of the offense, the public, or both.’” Smith, 2015-Ohio-4225, at ¶ 10, quoting R.C.

2929.11(A). “Meanwhile, R.C. 2929.11(B) states that felony sentences must be

‘commensurate with and not demeaning to the seriousness of the offender’s conduct

and its impact upon the victim’ and also be consistent with sentences imposed in

similar cases.” Id., quoting R.C. 2929.11(B).

       {¶13} “In accordance with these principles, the trial court must consider the

factors set forth in R.C. 2929.12(B)-(E) relating to the seriousness of the offender’s

conduct and the likelihood of the offender’s recidivism.”            Id., citing R.C.

2929.12(A). “‘A sentencing court has broad discretion to determine the relative

weight to assign the sentencing factors in R.C. 2929.12.” Id. at ¶ 15, quoting State



                                          -6-
Case No. 6-22-10


v. Brimacombe, 195 Ohio App.3d 524, 2011-Ohio-5032, ¶ 18 (6th Dist.), citing

State v. Arnett, 88 Ohio St.3d 208, 215 (2000).

       {¶14} “[N]either R.C. 2929.11 nor 2929.12 requires a trial court to make any

specific factual findings on the record.” State v. Jones, 163 Ohio St.3d 242, 2020-

Ohio-6729, ¶ 20. See also Maggette, 2016-Ohio-5554, at ¶ 32; Jones at ¶ 47

(Fischer, J., concurring). “A trial court’s statement that it considered the required

statutory factors, without more, is sufficient to fulfill its obligations under the

sentencing statutes.” Maggette at ¶ 32, citing State v. Abrams, 8th Dist. Cuyahoga

No. 103786, 2016-Ohio-4570, citing State v. Payne, 114 Ohio St.3d 502, 2007-

Ohio-4642, ¶ 18.

       {¶15} In this case, Bates’s sentence was jointly recommended by the parties

and imposed by the trial court. Because Bates’s sentence was jointly recommended

by the parties and imposed by the trial court, this court may review only whether

the trial court considered the purposes and principles of felony sentencing under

R.C. 2929.11 and 2929.12. See Jones at ¶ 28, 32; State v. Sergent, 148 Ohio St.3d

94, 2016-Ohio-2696, ¶ 43. See also State v. Castro, 3d Dist. Van Wert No. 15-21-

06, 2021-Ohio-4476, ¶ 17-18; Jones at ¶ 47-49 (Fischer, J., concurring). Based on

our review of the record, Bates’s sentence is authorized by law. Specifically, the

trial court considered the purposes and principles of felony sentencing under R.C.




                                         -7-
Case No. 6-22-10


2929.11 and 2929.12 in Bates’s December 23, 2020 sentencing entry.1 (Doc. No.

32).     Consequently, Bates’s sentence is not subject to review under R.C.

2953.08(D)(1). State v. Likens, 12th Dist. Madison No. CA2020-10-018, 2021-

Ohio-2380, ¶ 10.

         {¶16} Therefore, Bates’s assignment of error is overruled.

         {¶17} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                                     Judgment Affirmed

MILLER and WILLAMOWSKI, J.J., concur.

/jlr




1
 Bates did not provide this court with a transcript of the December 23, 2020 sentencing hearing. In the
absence of a transcript or suitable alterative, we must presume regularity of the proceedings in the trial court.
Accord State v. Erickson, 2d Dist. Montgomery No. 25843, 2014-Ohio-1536, ¶ 2. See App.R. 9.

                                                      -8-